Filed 03/31/20                        Case 18-10306                           Doc 102



                            UNITED STATES BANKRUPTCY COURT
       1                    EASTERN DISTRICT OF CALIFORNIA
       2                            FRESNO DIVISION

       3
       4   In re                           )    Case No. 18-10306-B-13
                                           )
       5   ALEJANDRO CERVANTES,            )    DC No. MHM-4
                                           )
       6                                   )
                          Debtor.          )
       7                                   )
           _______________________________ )
       8                                   )
                                           )
       9   In re                           )    Case No. 19-12274-A-13
                                           )
      10   JULIO BARRERA MARTINEZ and      )    DC No. MHM-1
           BLANCA ESMERALDA CHINCHILLA,    )
      11                                   )
                                           )
      12                  Debtors.         )
                                           )
      13
      14
                      RULING ON CHAPTER 13 TRUSTEE’S OBJECTIONS
      15
                             TO ATTORNEY FEE COMPENSATION
      16
      17   Parties and Attorneys
      18   Thomas O. Gillis, pro se; Michael H. Meyer, Chapter 13 Trustee
      19   (Fresno Division); Russell D. Greer, Chapter 13 Trustee (Modesto
      20   and Sacramento Divisions); Marta E. Villacorta, for Tracy Hope
      21   Davis, United States Trustee Region 17.
      22
      23   Before: Honorable Ronald H. Sargis (Chief Judge); Honorable
      24   Fredrick E. Clement; Honorable René Lastreto II, Bankruptcy
      25   Judges.
      26   ///
      27   ///
      28   ///



                                            1
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1                                  Introduction
       2         In this District, counsel for a chapter 13 debtor can elect
       3   to be compensated by a flat fee, subject to certain exceptions.
       4   Debtor’s counsel in these cases elected that option and received
       5   the full fee.      Since the State Bar of California has suspended
       6   counsel for two years, counsel cannot complete the work
       7   necessary to earn the fee.       The chapter 13 Trustee objected to
       8   the fee in each case.      We SUSTAIN the objections, present a
       9   formula to determine the proper fee, and after applying the
      10   formula, order counsel to refund certain amounts to the Chapter
      11   13 Trustee for the benefit of the respective estates.
      12
      13                                       Facts
      14   A.    Background
      15         Before his privileges to practice law were suspended for
      16   two years by the State Bar of California 1 effective February 15,
      17   2020, Attorney Thomas O. Gillis (“Gillis”) was a prolific filer
      18   of bankruptcy cases in all divisions of this District.             Four
      19   Hundred Eighty-One (481) of his filings are pending Chapter 13
      20   cases. 2   These cases are in various stages.        In some cases, the
      21   plans have been confirmed, the deadline to file claims has
      22   passed, all plan modifications are completed, and they await
      23
      24         1 Tom Gillis has candidly stated to the court that he signed a
           stipulation for his suspension on or about April 30, 2019. The Supreme Court
      25   of California approved the stipulation November 1, 2019. After considering
           Gillis’ two requests, the State Bar’s Review Department extended the
      26   effective date of the suspension to January 31, 2020 and then to February 15,
           2020. The court takes judicial notice of these facts under Federal Rule of
      27   Evidence 201 from another proceeding in this court, 20-101. The State Bar
           case numbers are: 16-O-10780; 17-O-02624; 17-O-04790. Id.
      28         2 The court takes judicial notice of this fact.  Federal Rule of
           Evidence 201.



                                                 2
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1   conclusion of the plan and discharge.           Some are recently filed
       2   and there is no confirmed plan. Others are in between.
       3         In this District, compensation of debtors’ counsel in
       4   Chapter 13 cases is governed by 11 U.S.C. §§ 329 and 330. 3            The
       5   procedure for counsel to request payment is governed by Rules
       6   2016 and 2017 and LBR 2016-1.        More about these later.       For now,
       7   debtors’ counsel in Chapter 13 cases in this District have two
       8   possible avenues for compensation.         First, they can elect to
       9   file a fee application and have the fees reviewed by the court
      10   under § 330.    LBR 2016-1(a).      Second, they can elect to accept a
      11   presumptive “no-look” fee.       LBR 2016-1(c).      The former election
      12   is colloquially referred to as the “opt-out fee” — the latter
      13   the “opt-in fee.” If the opt-in fee (or “flat fee”) is selected,
      14   the maximum fee for an individual case is $4,000.00 — a business
      15   case is $6,000.00.      LBR 2016-1(c)(1).       The no-look fee option
      16   has a long history in this District.         Consumer attorneys can
      17   choose the no-look fee or not.        The attorney decides whether the
      18   no-look fee adequately compensates for the services rendered in
      19   a Chapter 13 case. Alternatively, the attorney considers whether
      20   a fee application with its attendant demands and costs is a more
      21   suitable compensation method. Opt-in fee recipients must also
      22   file a district-wide form: “Rights and Responsibilities of
      23   Chapter 13 Debtors and their Attorneys.”           LBR 2016-1(c)(2). The
      24   “Rights and Responsibilities” sets forth what both debtors’
      25   counsel and the client are to do in connection with the case and
      26         3 Unless otherwise stated, references to sections refer to Title 11 of
           the United States Code §§ 101-1532, “Rule” refers to the Federal Rules of
      27   Bankruptcy Procedure, “Civ. Rule” refers to the Federal Rules of Civil
           Procedure, “Ev. Rule” refers to the Federal Rules of Evidence and “LBR”
      28   refers to the Local Rules of Practice for the United States Bankruptcy Court,
           Eastern District of California.



                                                 3
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1   addresses counsel’s compensation. 4 Pre-petition responsibilities
       2   include:
       3         •   the attorney and client meeting together and discussing
       4             the objectives in filing the case;
       5         •   the attorney reviewing the documents to be filed with the
       6             court, and;
       7         •   explaining to the debtor the scope of the representation.
       8   Post-petition responsibilities include:
       9         •   preparing and filing any necessary plan modifications
      10             pre- or post-confirmation provided the modifications were
      11             or should have been anticipated at the time of the
      12             original confirmation;
      13         •   objecting to claims, and;
      14         •   timely and appropriately responding to any motions or
      15             objections brought by the chapter 13 trustee.
      16   The “bargain” for counsel choosing to opt-in is evading
      17   contemporaneous time keeping tasks in return for a presumptive
      18   fee which may not reflect actual services rendered in a
      19   particular case.     This “bargain,” though, is not without risk.
      20         Counsel’s election of the opt-in fee is not inviolate.             If
      21   a party in interest objects to the fee, the presumptive “opt-in
      22   fee” is discarded and debtor’s counsel is relegated to receive
      23   compensation under a confirmed Plan after filing a fee
      24   application that is approved by the court under §§ 329, 330 and
      25   Rules 2016 and 2017.      LBR 2016-1(a).     The court also has
      26
                 4 LBR 2016-1(c)(3) states the “opt-in” fee is not a retainer but should
      27   fairly compensate counsel for all pre-confirmation and most post-confirmation
           services including reviewing claims and modifying a plan to conform to the
      28   filed claims. Counsel who has “opted-in” may apply for additional fees if
           confronted with “substantial and unanticipated post-confirmation work.”



                                                 4
Filed 03/31/20                             Case 18-10306                                Doc 102




       1   authority under § 329 and Rule 2017 and at any time before entry
       2   of the final decree to examine the fee and allow different
       3   compensation if the fee is excessive or if the compensation has
       4   proven “improvident in light of developments not capable of
       5   being anticipated at the time the plan is confirmed or denied
       6   confirmation.”     LBR 2016-1(c)(5).
       7         Gillis advised the court he does not keep contemporaneous
       8   time records.     He freely elected the opt-in fee in the cases
       9   before us and in most of the Chapter 13 cases he filed.             In the
      10   two cases presently before us, Gillis has already received the
      11   $4,000.00 fee.     We summarize these two cases now.
      12
      13   B. The cases
      14         I. In re Alejandro Cervantes, 18-10306-B-13.           Mr. Cervantes
      15   filed his Chapter 13 case with Gillis as his counsel on January
      16   31, 2018.    His 36-month Chapter 13 plan was confirmed about six
      17   months later.     Doc. #47. 5   Gillis received $2,000.00 pre-petition
      18   and received the $2,000.00 balance under the confirmed plan.
      19   Doc. #65.
      20         Chapter 13 Trustee Michael Meyer (“Trustee”) filed and
      21   served a “Notice of Filed Claims” seven months ago.            Doc. #48.
      22   This event triggers debtor’s counsel to review the filed claims,
      23   consult with the debtor and, if necessary, file and confirm a
      24   modified plan to accommodate unexpected claims.            Gillis did not
      25   file a modified plan in this case.
      26         Mr. Cervantes has had some difficulty maintaining his plan
      27   payments.    Beginning May 2019, he was disabled for several
      28         5 All Electronic Case Filing references will be cited as “Doc.” and

           refer to the docket of each respective case, unless otherwise specified.



                                                 5
Filed 03/31/20                         Case 18-10306                                 Doc 102




       1   months, his income stream was impacted, and he defaulted under
       2   his plan.   Now, he needs a modified plan to cure his post-
       3   petition default.   The Trustee filed a motion to dismiss but has
       4   withdrawn that motion since Mr. Cervantes has almost cured the
       5   defaults.   Doc. #58, 70.   Mr. Cervantes testified at the
       6   dismissal motion hearing that he borrowed money from a family
       7   member so he could cure his defaults.       Doc. #74.   He also
       8   testified that he did not personally speak to Gillis until he
       9   met him at his meeting of creditors.    Id.
      10         Unless modified, Mr. Cervantes’s plan provides for payments
      11   of $655.00 per month for months 1-19 and payments of $1,255.00
      12   per month for months 20-36.    Doc. #14.     It appears the plan’s
      13   purpose is to save Mr. Cervantes’s home.       The plan requires Mr.
      14   Cervantes to directly pay the beneficiary of the first deed of
      15   trust encumbering his home.    The beneficiary of the second deed
      16   of trust was in arrears when the case was filed, and the Trustee
      17   is making arrearage and regular monthly payments to this
      18   creditor.   Unsecured claims are to receive a 53% dividend under
      19   the plan.
      20         If the plan is completed, Mr. Cervantes will need to
      21   establish what is necessary to receive a discharge under § 1328.
      22
      23         II. In re Julio Martinez and Blanca Chinchilla, 19-12274-A-
      24   13.   Mr. Martinez and Ms. Chinchilla filed their joint Chapter
      25   13 case with Mr. Gillis as their counsel on May 30, 2019.         Their
      26   36-month plan was confirmed four months later.       Doc. #16.    Mr.
      27   Martinez and Ms. Chinchilla paid Gillis his entire $4,000.00
      28   opt-in fee before the petition was filed.       Id.; doc. #22.



                                             6
Filed 03/31/20                          Case 18-10306                              Doc 102




       1          The Trustee filed the Notice of Filed Claims three months
       2   ago.    Doc. #18.   The deadline to object to any filed claims was
       3   February 11, 2020 and no objections were filed.       Id.   The
       4   deadline to file plan modifications, lien avoidance, or
       5   collateral value motions was March 12, 2020.       None of these
       6   motions were filed.
       7          Mr. Martinez’s and Ms. Chinchilla’s plan requires payments
       8   of $115.00 per month for the duration.       They propose to pay 7%
       9   to creditors with allowed unsecured claims.       The filed claims
      10   total a little less than $20,000.00, which is over $34,000.00
      11   less than what was scheduled.    Their home mortgage is classified
      12   in class four, which requires direct payment to the lender by
      13   the debtors.    Their mortgage lender has filed and served a
      14   Notice of Payment Change adding $600.00 in legal fees to the
      15   balance owed related to preparing and filing the proof of claim
      16   and “plan review.”    There has not been an objection to the
      17   payment change.
      18          In addition to analyzing the payment change, these debtors
      19   will need assistance in obtaining a discharge upon completion of
      20   plan payments under § 1328.
      21          Both cases share common attributes: relatively recent
      22   filings, simple plans, distributions to allowed unsecured
      23   claims, and a 36-month duration.       The key parallel for us though
      24   is that Gillis has received all the fees he agreed to accept,
      25   but further work is needed that Gillis now cannot legally
      26   perform.
      27
      28



                                              7
Filed 03/31/20                          Case 18-10306                           Doc 102




       1   C.    The Trustee’s Objection and Gillis’ Response
       2         The Trustee filed almost identical objections to attorney
       3   compensation in Cervantes (doc. #63-69) and Martinez/Chinchilla
       4   (doc. #20-26) on February 18, 2020.     Trustee argues that under
       5   LBR 2016-3(c)(3), the court must evaluate the fees in each case
       6   under §§ 329 and 330.     Logically, the Trustee contends, Gillis’
       7   two-year state bar suspension in these cases with 36-month plans
       8   means Gillis cannot provide legal services to complete the cases
       9   and assist the debtors with post confirmation issues though he
      10   has received his entire fee.
      11         The Trustee suggests the court apply a formula to evaluate
      12   proper fees that should be awarded Gillis in the opt-in cases
      13   with confirmed plans.     The Trustee’s proposed formula breaks
      14   down a Chapter 13 debtor’s counsel’s task set into two major
      15   divisions: pre-confirmation tasks (60% of the fees are “earned”
      16   upon completion of this division) and post-confirmation tasks (
      17   the remaining 40% are “earned” upon completion of this
      18   division).    Each division is composed of several discrete tasks
      19   and milestones.    We list them here with corresponding
      20   approximate percentages of their values within each division:
      21         Pre-confirmation-
      22                   Pre-petition consulting and fact gathering – 10%
      23                   Petition, schedules and amendments – 43%
      24                   Independent verification of information – 20%
      25                   Original plan – 14%
      26                   Law and motion (valuations, objections, etc.) –
      27                     13%
      28



                                              8
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1         Post-confirmation-
       2                         Claim administration and objections – 20%
       3                         Post confirmation plans – 50%
       4                         Certifications, closing and lien issues – 30% 6
       5   In response, Gillis argues first that he is a very experienced
       6   attorney and would be charging $425.00-$450.00 per hour on the
       7   chapter 13 cases if he chose to collect an hourly fee. 7            He also
       8   argues the lodestar factor should be applied and then also
       9   argues it need not be applied.        Gillis does propose that he
      10   would accept the following resolution in confirmed cases and
      11   unconfirmed cases:
      12         Confirmed Cases — In those cases where the no-look fee has
      13   not been fully paid, Trustee should hold any fees until these
      14   debtors are discharged.        Then, he proposes, he receive one-third
      15   of the fee.    The remaining fee should be held in reserve to pay
      16   the fee for any client in a confirmed case where the client
      17   incurs post—petition attorney’s fees.           Those confirmed cases
      18   where the no-look fee has been fully paid, Gillis will waive any
      19   remaining fee.        Attorney Mark Hannon has agreed, according to
      20   Gillis, to handle those cases to conclusion with no further fee.
      21         Unconfirmed cases — At the hearing on these objections,
      22   Gillis stated on the record that, subject to his right to appeal
      23   our rulings here, he will rely on the formula we devise for any
      24   fee payment he contends is due him.         That means Mr. Hannon or
      25         6 The Trustee’s formula assigned an estimated number of hours to these

           discrete tasks resulting in an hourly rate x time spent calculation (after
      26   considering the flat fee amount as a starting place) leading the Trustee to
           his conclusions. This calculation is known as “lodestar.”
      27         7 Gills did not file his substantive response in either case before us.

           He filed his response in the miscellaneous proceeding the court established
      28   for the preliminary discussion of administering these fee matters affected by
           his suspension, case #20-101. Doc. #73-80.



                                                 9
Filed 03/31/20                             Case 18-10306                                  Doc 102




       1   other successor counsel will need to apply for fees and not rely
       2   on the flat fee. 8
       3         Gillis does not quibble with the basic structure of
       4   dividing major tasks but takes issue with Trustee’s formula for
       5   evaluating no-look fees.       Gillis contends more value should be
       6   given on all pre-confirmation tasks.         Gillis urges 93% of
       7   counsel’s fees are earned through confirmation and only 7% are
       8   earned post-confirmation.       We list the two major divisions here
       9   and Gillis’ suggested values as approximated percentages of the
      10   major divisions listing tasks and milestones:
      11         Pre-confirmation
      12                Pre-petition consultation and fact gathering – 11%
      13                Preparation of “Tax and Pay” documents – 14%
      14                Preparation of petition and schedules and SOFA – 28%
      15                Preparation of original plan – 6%
      16                Law and motion (valuation, objection responses) - 11%
      17                Attendance at motions – 6%
      18                Attendance at creditors’ meeting with client (both
      19                 preparation and debriefing) – 11%
      20                Amended Plan – 8%
      21                Attendance at Amended Plan hearing – 4%
      22                Preparation of confirmation order – 1%
      23         Post-confirmation
      24                Examination of claims – 16%
      25                Preparation and appearance on claims objections or
      26
                 8 Earlier, the court issued an order in miscellaneous matter 20-101
      27   (doc. #15) that Gillis would need to apply for any fees in unconfirmed cases
           since the Trustee objected to the flat fee. Our orders issued in these
      28   matters, when final, will override the previous order on the issue of Gillis
           applying for fees in pending unconfirmed cases.



                                                 10
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1   file claim for creditor – 38%
       2               Modified Plan – 38%
       3                Certificates and closing case – 8% 9
       4          The United States Trustee’s position.         At the hearing for
       5   these objections, March 16, 2020, the United States Trustee
       6   asked for a one hundred eighty (180) day continuance of the
       7   hearing on these objections.        Earlier that day, the UST filed
       8   requests for orders for Rule 2004 examinations of the debtors in
       9   both cases.     The Chapter 13 Trustee’s objections had been on
      10   calendar nearly one month with no formal response by the United
      11   States Trustee.     The justification for the request was that
      12   examinations of the debtors may reveal that no fees should have
      13   been paid to Gillis. 10     Being both untimely and speculative, the
      14   court denied the request.
      15                                   Jurisdiction
      16          The United States District Court for the Eastern District
      17   of California has jurisdiction over these matters under 28
      18   U.S.C. § 1334(b) since this is a civil proceeding arising under
      19   title 11 of the United States Code.         The District Court has
      20   referred this matter to this court under 28 U.S.C. § 157(a) and
      21   General Order No. 182 for the Eastern District of California.
      22   This is a “core” proceeding under 28 U.S.C. § 157(b)(2)(A) and
      23   (E).
      24
      25
                 9 Gillis notes that many tasks are rarely included in “average cases”
      26   including amended plans and hearings on the plans, objections to claims and
           hearings on objections, and post-confirmation modified plans. He discounts
      27   the values of each “uncommon” task in his calculation.
                 10 The United States Trustee also referenced the “COVID-19 pandemic” as
      28   additional justification for the lengthy continuance but no specific
           rationale for that delay relating to these matters was offered.



                                                 11
Filed 03/31/20                        Case 18-10306                           Doc 102




       1                                 Discussion
       2   1. The Bankruptcy Court has discretion to examine the
       3   reasonableness of “the flat fee.”
       4         A bankruptcy court’s decision regarding the proper amount
       5   of fees to be awarded counsel is reviewed for abuse of
       6   discretion.   Neben & Starrett, Inc. v. Chartwell Fin. Corp. (In
       7   re Park-Helena Corp.), 63 F.3d 877, 880 (9th Cir. 1995) (cert.
       8   den. 516 U.S. 1049 (1996)); Hale v. United States Tr., 509 F.3d
       9   1139, 1146 (9th Cir. 2007).    In employing the fee setting
      10   criteria of § 330(a), the bankruptcy judge is accorded wide
      11   discretion.   In re Fin. Corp. of Am., 114 B.R. 221, 224 (B.A.P.
      12   9th Cir. 1990).
      13         The Bankruptcy Code’s threshold for awarding fees to most
      14   professionals is outlined in § 330(a).     When evaluating the
      15   reasonableness of a professional’s fee, § 330(a)(3) instructs
      16   courts to consider time spent, rates charged, necessity or
      17   beneficial nature of the service, timeliness, skill of the
      18   professional and customary compensation by comparably skilled
      19   professionals outside of the bankruptcy field.     But, when
      20   evaluating compensation for a debtor’s attorney in a chapter 13
      21   case, the focus is slightly different:
      22
                 In a chapter 12 or chapter 13 case in which the debtor is
      23         an individual, the court may allow reasonable compensation
      24         to the debtor’s attorney for representing the interests of
                 the debtor in connection with the bankruptcy case based on
      25         a consideration of the benefit and necessity of such
                 services to the debtor and the other factors set forth in
      26
                 this section. § 330(a)(4)(B).
      27
      28



                                             12
Filed 03/31/20                          Case 18-10306                          Doc 102




       1   See also In re Pedersen, 229 B.R. 445, 448 (Bankr. E.D. Cal.
       2   1999).   The Supreme Court in Lamie v. United States Tr., 540
       3   U.S. 526, 537 (2004) noted “[c]ompensation for debtors’
       4   attorneys in Chapter 12 and 13 bankruptcies, for example, is not
       5   much disturbed by § 330 as a whole.”     This opens compensation
       6   for attorneys in Chapter 13 cases based on other than the
       7   traditional hourly charge.
       8         Independent of the authority under § 330, the court has
       9   inherent authority to order disgorgement of all compensation in
      10   the appropriate case.    Law Offices of Nicholas A. Franke v.
      11   Tiffany (In re Lewis), 113 F.3d 1040, 1045 (9th Cir. 1997)
      12   (disgorgement ordered due to counsel’s misrepresentation in
      13   appointing documents and acceptance of fees post-petition).
      14   This stems from the court’s general authority to scrutinize
      15   compensation.   Id.   In Lewis, the Ninth Circuit affirmed a
      16   bankruptcy court order requiring an attorney to disgorge all
      17   compensation without a finding that the fees were “excessive.”
      18   The attorney there failed to properly disclose fees and misled
      19   the court concerning a post-petition fee payment.
      20         Before us are chapter 13 cases involving individuals.
      21   Gillis represented these individuals before his suspension.
      22   Initially, we must consider the benefit and necessity of the
      23   services he provided and apply the other factors in § 330(a).
      24   Our consideration is complicated by Gillis’ candid
      25   representation that he has not kept contemporaneous time
      26   records.   So, we cannot precisely quantify and evaluate the
      27   factors in § 330(a)(3).    Nor is a “lodestar” analysis available
      28   to us.   Since Gillis is now suspended, he cannot perform all



                                             13
Filed 03/31/20                             Case 18-10306                                   Doc 102




       1   services included in the opt-in or flat fee and we must discern
       2   what portion, if any, has been earned. 11        We do not exercise that
       3   discretion in a vacuum.       We are guided by other code provisions
       4   and rules.
       5
       6   2.    The court may adjust agreed compensation as appropriate.
       7          Section 329 gives the court a statutory basis to critically
       8   evaluate debtors’ counsel’s compensation.          Subdivision (b)
       9   provides:
      10
                 If such [debtor’s attorney’s] compensation exceeds the
      11         reasonable value of any such services, the court may cancel
      12         any such agreement, or order the return of any such payment,
                 to the extent excessive, to –
      13
      14               (1)   the estate, if the property transferred –
                             (A) would have been property of the estate; or
      15                     (B) was to be paid by or on behalf of the debtor
                                  under a plan under chapter 11, 12, or 13 of
      16                          this title; or
      17               (2)    the entity that made such payment.

      18
      19   Rule 2017 implements this section and gives the court authority
      20   “on the court’s own initiative” after notice and a hearing to
      21   determine whether any payment or transfer by the debtor to an
      22   attorney either before or after the petition was filed is
      23
      24          11
                   We are mindful that regulation of attorneys is controlled by state
           law. In California, no person may recover compensation for services as an
      25   attorney unless he or she was a member of the state bar at the time services
           were rendered. Z.A. v. San Bruno Park and School District, 165 F. 3d 1273,
      26   1275 (9th Cir. 2009) citing Birbrower, Montalbano, Condon & Frank v. Superior
           Court, 17 Cal. 4th 119, 127 cert. denied 525 U.S. 920 (1998). Cal. Rule of
      27   Prof’l Conduct 1.16 (e) directs what a lawyer should do upon termination of
           representation. Among those duties, subdivision (2) provides in part:”
      28   promptly. . .refund any part of a fee or expense paid in advance that the
           lawyer has not earned or incurred.”



                                                 14
Filed 03/31/20                             Case 18-10306                                  Doc 102




       1   excessive.      See Rule 2017(a) and (b). 12    Section 330 sets the
       2   standard by which courts should determine the reasonableness of
       3   the fees under § 329.      Am. Law Ctr. PC, V. Stanley (In re
       4   Jastrem), 253 F.3d 438, 443 (9th Cir. 2001); Law Offices of
       5   David A. Boone v. Derham-Burk (In re Eliapo), 298 B.R. 392, 401
       6   (B.A.P. 9th Cir. 2003) (affirmed in part, reversed in part and
       7   remanded by Law Office of David A. Boone v. Derham-Burk (In re
       8   Eliapo), 468 F.3d 592 (9th Cir. 2006)).
       9         LBR 2016-1(c)(5) provides additional authority for the
      10   court to examine the no-look fee:
      11
                 The Court may allow compensation different from the
      12         compensation provided under this Subpart [i.e. (c)]
      13         any time prior to entry of a final decree, if such
                 compensation proves to have been improvident in light
      14         of developments not capable of being anticipated at
      15         the time the plan is confirmed or denied confirmation.

      16   There is no definition of “improvident” in the code or the local
      17   rules.      It is defined as “[o]f, relating to, or involving a
      18   judgment arrived at by using misleading information or a
      19   mistaken assumption.”      Black’s Law Dictionary (10th ed. 2014).
      20   From our perspective, it was not foreseen that Gillis would face
      21   a two-year suspension when the plans were confirmed in these
      22   cases. 13    We do not know if Gillis’ clients knew of the impending
      23   suspension.      Nevertheless, Gillis, having received the full fee,
      24
      25         12 Rule 2017(a) only focuses the examination of pre-petition payments

           made “in contemplation of the filing of a petition.” Rule 2017(b) says
      26   examination of fees paid after the order for relief extends to “services in
           any way related to the case.”
      27         13 Mr. Cervantes’s Chapter 13 Plan was confirmed June 26, 2018, nearly

           ten months before Gillis signed the suspension stipulation with the State
      28   Bar. Mr. Martinez’s and Ms. Chinchilla’s plan was confirmed September 12,
           2019, almost five months after Gillis signed the suspension stipulation.



                                                 15
Filed 03/31/20                        Case 18-10306                             Doc 102




       1   has been paid more than what was earned.   The full fee included
       2   completion of the cases.   Gillis will not complete the cases.
       3   Gillis’ suspension, post-confirmation, was not anticipated.    The
       4   court will determine the appropriate fee and order Gillis to
       5   return any unearned portion.
       6         Our circuit has applied § 329(b) and ordered fee
       7   disgorgement in chapter 13 cases for various reasons.    See, Hale
       8   v. United States Tr. (In re Basham), 208 B.R. 926, 929-32
       9   (B.A.P. 9th Cir. 1997) (lack of timely fee disclosures under
      10   Rule 2016 supported ordering counsel’s disgorgement of fees and
      11   failure to keep contemporaneous time records prevented the court
      12   from identifying who performed each service and whether the
      13   services were performed at a reasonable rate and within a
      14   reasonable amount of time); Determan v. Sandoval (In re
      15   Sandoval), 186 B.R. 490, 495-96 (B.A.P. 9th Cir. 1995) (fee
      16   disgorgement ordered by predecessor counsel when successor
      17   counsel performed many services to “fix” various problems with a
      18   chapter 13 case); In re Larson, No. 03-02488, 2004 Bankr. LEXIS
      19   2490 (Bankr. D. Idaho Feb. 4, 2004) (disgorgement ordered after
      20   fee approval in Chapter 13 case because counsel accepted fees
      21   without court approval); In re Revoir, Nos. 08-64892-aer 13, 09-
      22   6 2009 Bankr. LEXIS 2725 (Bankr. D. Or. Sep. 3, 2009) (flat fee
      23   agreement cancelled, and fees disallowed when attorney was
      24   suspended from practice, did not notify the client of the
      25   suspension, and failed to timely secure substitute counsel);
      26   Smith-Canfield v. Spencer (In re Smith-Canfield), Nos. 08-61630-
      27   fra13; 09-6327-fra, 2011 Bankr. LEXIS 1822 (Bankr. D. Or. May
      28   17, 2011) (All counsel fees ordered disgorged after plan



                                           16
Filed 03/31/20                         Case 18-10306                              Doc 102




       1   confirmation and fee payment because of debtor’s counsel’s
       2   conflict of interest).    We apply it here.
       3          We disagree with Gillis’ contention that the Trustee has
       4   the burden of proof on these objections.      First, that is not the
       5   law.    Under § 329(b), the initial burden is on the attorney to
       6   justify compensation charged in connection with a bankruptcy
       7   case.    Am. Law Ctr. PC, V. Stanley (In re Jastrem), 253 F.3d
       8   438, 443 (9th Cir. 2001); Snyder v. Dewoskin (In re Mahendra),
       9   131 F.3d 750, 757 (8th Cir. 1997); In re Wilde Horse Enters.,
      10   Inc., 136 B.R. 830, 839 (Bankr. C.D. Cal. 1991).
      11          Second, the Ninth Circuit has already embraced a
      12   presumptive or no-look fee as an acceptable compensation model
      13   in Chapter 13 cases.    See Law Office of David A. Boone v.
      14   Derham-Burk (In re Eliapo), 468 F.3d 592, 599 (9th Cir. 2006).
      15   So, confusing the review of both suggested formulae with
      16   lodestar analysis (or not) is unnecessary.
      17          Third, Gillis’ primary authority, In re Blackwood Assocs.,
      18   L.P., 165 B.R. 108, 112 (Bankr. E.D.N.Y. 1994) is
      19   distinguishable.    A secured creditor there objected to debtor’s
      20   counsel’s interim fee application as generally excessive.     The
      21   “burden” referenced by the Blackwood court was for the objecting
      22   creditor to explain what in the application was unreasonable,
      23   “or, at least, what would be reasonable under the
      24   circumstances.”    Id. at 112.    The Blackwood court noted the fee
      25   applicant must make a prima facie case in support of the
      26   requested award.    Id. at 111.   The flat fee here is unsupported
      27   by a fee application.    The Trustee here has no specifics to
      28   analyze and explain what is unreasonable.     Gillis did not keep



                                              17
Filed 03/31/20                         Case 18-10306                               Doc 102




       1   contemporaneous time records in these cases.       So, the issue is
       2   whether the fee already paid to Gillis is excessive.       The
       3   Trustee has explained what he contends is unreasonable about the
       4   fee: Gillis cannot perform the services required to be paid the
       5   entire fee.
       6         We also reject Gillis’ argument made at the hearing that he
       7   be paid an hourly fee of up to $450.00 per hour on a lodestar
       8   basis if the flat fee is disregarded.       First, Gillis has
       9   presented no authority (we have found none) for the proposition
      10   that if an attorney breaches his contract with the client, the
      11   attorney can charge more than the client agreed.
      12         Second, in the Ninth Circuit, lodestar is the primary but
      13   not exclusive means to evaluate fees in bankruptcy cases.        See,
      14   Unsecured Creditors’ Comm. v. Puget Sound Plywood, Inc. (In re
      15   Puget Sound Plywood, Inc.), 924 F.2d 955, 960 (9th Cir. 1991);
      16   In re Kitchen Factors, Inc., 143 B.R. 560, 562 (B.A.P. 9th Cir.
      17   1992) (lodestar should be abandoned when the court cannot
      18   “realistically quantify (hours x. time spent) to numerical
      19   precision” or where the fee application provides an inadequate
      20   “basis for the lodestar calculation.”]
      21         Third, the cases Gillis cites on the application of the
      22   lodestar in bankruptcy cases simply do not hold what he
      23   advocates.    The cited cases either have been rejected by this
      24   circuit (Boddy v. U.S. Bankruptcy Court (In re Boddy), 950 F.2d
      25   334, 335-37 (6th Cir. 1991) (presumptive fee awards are
      26   arbitrary and capricious), rejected by Law Offices of David A.
      27   Boone v. Derham-Burk (In re Eliapo), 298 B.R. 392, 402 (B.A.P.
      28   9th Cir. 2003); never favorably cited in this circuit in a



                                            18
Filed 03/31/20                         Case 18-10306                              Doc 102




       1   published decision, (see In re Great Sweats, 109 B.R. 696 (E.D.
       2   Va. 1989) (bankruptcy court’s ruling reducing Chapter 11
       3   debtor’s counsel’s fees vacated because bankruptcy court ignored
       4   lodestar); In re Cena’s Fine Furniture, Inc., 109 B.R. 575
       5   (E.D.N.Y. 1990) (same; distinguished in Kitchen Factors)); or
       6   the courts actually scrutinized the fees incurred even though
       7   the fee application is supported by lodestar, see In re E.
       8   Peoria Hotel Corp., 145 B.R. 956 (Bankr. C.D. Ill. 1991) (award
       9   lower than request because request was excessive) and In re
      10   Drexel Burnham Lambert Grp., 133 B.R. 13, 19 (Bankr. S.D.N.Y.
      11   1991).
      12
      13   3.    The appropriate adjustment in these cases
      14         A.   The full flat fee paid to Gillis is excessive.
      15         Section 330(a)(4)(B) guides us in determining the
      16   appropriate fee adjustment in these cases.      The benefit and
      17   necessity of the services Gillis provided his clients in these
      18   cases and the other factors in § 330 are considered.
      19         We start by acknowledging these clients needed assistance
      20   when they went to Gillis for bankruptcy advice and protection.
      21   We also acknowledge the bankruptcy petitions and plan
      22   confirmation benefitted both debtors.       Mr. Cervantes has so far
      23   kept his home.    Mr. Martinez and Ms. Chinchilla have relief from
      24   their creditors.    Both debtors will receive a discharge if they
      25   complete their plans.    But that is not all we must consider.
      26         Gillis has breached his agreement with these debtors and
      27   will not be able to perform all his duties under the “Rights and
      28   Responsibilities.”    He will not be able to file a proof of claim



                                            19
Filed 03/31/20                            Case 18-10306                                Doc 102




       1   for a creditor if Mr. Martinez and Ms. Chinchilla need that
       2   service.   He will not be able to file and prosecute a motion to
       3   modify Mr. Cervantes’s plan.       Will the debtors need a motion to
       4   refinance?    If so, Gillis cannot file that motion.        Will the
       5   debtors get behind on their payments and face the Trustee’s
       6   dismissal request?     Gillis will not be their attorney.        If
       7   further changes in loan payment amounts are presented by the
       8   debtors’ lenders, will Gillis analyze them?         Unlikely.    Will
       9   Gillis be available to discuss any Chapter 13 Trustee
      10   disbursements the debtors do not understand or dispute?             No.
      11   Will Gillis navigate the debtors through the certification
      12   process to receive their discharge?        Not now.   These services
      13   are among those to be performed for the no-look fee.           And so, a
      14   portion of the fee paid to Gillis is excessive.          Nothing in the
      15   record suggests these possibilities may not arise in these
      16   cases.
      17         We are, on this record, unpersuaded by Gillis’ claim that
      18   Attorney Mark Hannon will service for free the cases where a
      19   plan is confirmed, and Gillis was paid the full fee.           The only
      20   evidence of this is a March 2, 2020 “Letter Agreement” attached
      21   as Exhibit B to Gillis’ declaration.        Doc. #77.    Attorney Hannon
      22   states he will service those cases for free out of consideration
      23   of his and Gillis’ friendship “and only apply for a fee if a
      24   particular case needs considerable legal work.”          Id.   We
      25   consider the condition on that promise vague enough to be given
      26   very little weight. 14
      27
                 14 As previously stated, Gillis initially claimed he would file fee
      28   applications in the unconfirmed chapter 13 cases since the Trustee has
           objected to the flat fee. See LBR 2016-1(a). But, at the hearing on these



                                               20
Filed 03/31/20                             Case 18-10306                                  Doc 102




       1         True enough, under LBR 2016-1(c)(3) an attorney can request
       2   additional compensation in addition to the flat fee “where
       3   substantial and unanticipated post-confirmation work is
       4   necessary.”    But this record shows nothing about either case
       5   that would support such a request.
       6         We have also carefully considered Attorney David Johnston’s
       7   declaration Gillis offered as expert testimony.           Doc. #76.     A
       8   very experienced attorney, Mr. Johnston makes the point that
       9   almost all work in average chapter 13 cases is performed while
      10   achieving confirmation of the plan.         We generally agree and take
      11   that into account in achieving our formula.           He also opines that
      12   in his experience, substantial post-confirmation work is only
      13   needed in 10% of the cases. That said, Mr. Johnston also states
      14   the attorney must be available in case additional work is
      15   needed.    Gillis cannot be available in these cases.          Though Mr.
      16   Johnston claims the actual tasks of preparing the certifications
      17   as pre-requisites to discharge are performed without charge in
      18   his office, the attorney still presumably reviews those these to
      19   be sure they are proper.
      20         B.   The fee adjustments needed.
      21         After considering the suggested “rubrics” offered by the
      22   Trustee and Gillis and taking into account the specific
      23   circumstances each of these cases involves, we find the
      24   following formula an appropriate template if the court is asked
      25   to consider fees paid or promised in those cases in which Gillis
      26   was counsel and has received some or all of the opt-in fee.              The
      27
      28   objections, Gillis said he would accept the fee established by the court’s
           formula in these cases in unconfirmed Chapter 13 cases.



                                                 21
Filed 03/31/20                               Case 18-10306                                 Doc 102




       1   table below shows the percentage of opt-in fee earned at various
       2   stages of the case.
       3            Phase I (pre-petition through meeting of creditors) - 30%
       4             earned.
       5            Phase II (meeting of creditors through initial
       6             confirmation) - 60% earned. 15
       7            Phase III (confirmation to 90 days after Notice of Filed
       8             Claims) - 80% earned.
       9            Phase IV (discharge, closure, certifications, necessary
      10             lien clearances) - 100%.
      11             This formula should be helpful in other cases, but we leave
      12   it to the parties in interest in those cases the opportunity to
      13   persuade us that this formula should be modified on a case-by-
      14   case basis.         We recognize no formula will be entirely correct in
      15   every case.
      16             C. Application of the adjustments to the cases
      17                  I. Cervantes case - This case has been pending for
      18   over two years.         The plan is confirmed, the Notice of Filed
      19   Claims was filed in August 2019 and the time to object to claims
      20   expired months ago.         Mr. Cervantes will need a modified Plan if
      21   there are any remaining defaults, the case needs to be closed,
      22   and the discharge entered.         Applying the formulas means Gillis
      23   earned $3,200.00.
      24
      25         15 This allocation is consistent with LBR 2016-1(c)(4) which provides

           that absent a contrary order, upon dismissal of a case when the attorney
      26   elects the flat fee “the trustee shall pay to the attorney, to the extent
           funds are available, an administrative claim equal to fifty per cent (50%) of
      27   the total fee the debtor agreed to pay less any pre-petition retainer . . .
           .” If the plan is confirmed, debtor’s counsel should earn more than if the
      28   case was dismissed.




                                                  22
Filed 03/31/20                        Case 18-10306                            Doc 102




       1   Further adjustment for work actually performed—According to Mr.
       2   Cervantes’ testimony at the dismissal motion, Gillis did not
       3   meet with him before the meeting of creditors.   We understand
       4   the efficiencies that can be realized by skilled practitioners
       5   in a “volume” Chapter 13 practice.   But those efficiencies do
       6   not rationalize paying little heed to a client’s pre-petition
       7   legal counseling.   We conclude that the formula amount should be
       8   reduced by $600.00 which represents a fair discount since Gillis
       9   did not provide the pre-petition consultation and counseling he
      10   agreed to provide under the “Rights and Responsibilities.”
      11   Gillis should therefor refund $1400.00.
      12             II. Martinez-Chinchilla case —    This case was filed
      13   less than a year ago and the plan was confirmed six months ago.
      14   The Notice of Filed Claims was filed about three months ago and
      15   the deadline to file modified plans triggered by the claims has
      16   just passed.   Gillis’ suspension began before that time expired.
      17   So, he could not file a modified plan if it was necessary.
      18   Other than filing claims on behalf of a creditor and analyzing
      19   the payments change, this case will also need to be closed and
      20   the discharge entered.   But Gillis was unable to act as debtors’
      21   counsel during the period to consider filing a modified plan
      22   triggered by the claims.   The $4,000.00 fee is excessive for the
      23   reasons stated.   Since Gillis was not counsel when the deadline
      24   passed for filing motions to modify due to the filed claims, he
      25   ///
      26   ///
      27   ///
      28   ///



                                           23
Filed 03/31/20                             Case 18-10306                                    Doc 102




       1   is entitled to 60% of the opt-in fee.           Gillis shall refund
       2   $1,600.00. 16
       3
       4                                    Conclusion
       5         For the foregoing reasons, the Trustee’s objections are
       6   SUSTAINED. 17      Separate orders will issue requiring Thomas O.
       7   Gillis to refund to the Chapter 13 trustee the following amounts
       8   in the following cases:       In re Alejandro Cervantes 18-10306—
       9   $1400.00; In re Julio Martinez and Blanca Chinchilla 19-12274—
      10   $1600.00. 18, 19
      11
                    Mar 31, 2020
      12   Date:
      13
      14
      15
      16
                   Mar 31, 2020
      17
      18
      19
      20
      21
                 16 The Trustee reminds us that fee refunds may impact “the liquidation

      22   analysis.” That may not be an issue in these or every case. We will leave it
           to the Trustee to determine that. We agree with the Trustee that if the
      23   “liquidation analysis” in these or other cases is not impacted, the refunded
           monies should go to the debtors.
      24         17 This order, when final, overrules Judge Clement’s previous order,

           doc. #15 in case no. 20-101.
      25         18 The foregoing are the court’s findings of fact and conclusions of law

           under Civ. Rule 52 made applicable to contested matters by Rule 9014(c).
      26   Should it be determined this court cannot enter a final judgment in this
           matter the foregoing are the court’s proposed findings of fact and
      27   conclusions of law under 28 U.S.C. § 157(c).
                 19 Though present at the hearing, the Chief Bankruptcy Judge has not
      28   signed either this decision or orders in light of him not being the assigned
           judge in either of these two lead cases.



                                                 24
Filed 03/31/20                       Case 18-10306                            Doc 102




       1
       2
       3
       4                     Instructions to Clerk of Court
                       Service List - Not Part of Order/Judgment
       5
       6
                The Clerk of Court is instructed to send the Order/Judgment
       7   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       8   BNC or, if checked   X , via the U.S. mail.
       9
      10   Michael H. Meyer
           PO Box 28950
      11   Fresno CA 93729-8950
      12
           Russell D. Greer
      13   PO Box 3051
           Modesto, CA 95353
      14
      15   Office of the U.S. Trustee
           United States Courthouse
      16   2500 Tulare Street, Room 1401
           Fresno CA 93721
      17
      18   Thomas O. Gillis
           1006 H Street #1
      19   Modesto CA 95354
      20
           Alejandro Cervantes
      21   701 W. Magill Ave
           Fresno CA 93704
      22
      23   Julio Barrera Martinez
           2321 N. Marty Avenue
      24   Fresno CA 93722
      25   Blanca Esmeralda Chinchilla
      26   2321 N. Marty Avenue
           Fresno CA 93722
      27
      28



                                           25
